Title: From John Adams to Benjamin Rush, 10 September 1779
From: Adams, John
To: Rush, Benjamin


     
      My dear Friend
      Braintree Septr. 10 1779
     
     I am indebted to you, for more Letters than I can repay at present. But declaring myself a Bankrupt, You must except of a few shillings in the Pound. Indeed I suspect the Debt is greater than I know of. I saw in the Courier de L’Europe, Part of a Letter from you to Dr. Dubourg, which was intercepted, in which you refer him to me for a long Letter you wrote me upon our military affairs &c. But this Letter nor any other from you never reached me in France.
     I was sensibly afflicted at this Loss, for there are no Letters, I prize more than yours, because none are to me more instructive, and in Europe I was terribly tormented for Want of Information from this Country.
     How goes on your Government? When I arrived I found the Massachusetts, in Sober Earnest, endeavouring at last to frame a Constitution. The People have done themselves Honour in chosing a great Number of the most respectable Men, into the Convention, and there has been hitherto great Harmony among them. My native Town of Braintree did me the Honour to choose me, into this society of Worthies, upon my first Arrival, and although I foresee I shall have a laborious Piece of Business of it; yet I am much pleased with the Opportunity of having a share in this great Work. Yet it is impossible for Us to acquire any Honour, as so many fine Examples have been so recently set Us; altho We shall deserve some degree of Disgrace if We fall much short of them. It will not be easy to please this People: But I hope We shall succeed—if We do not, I dont know what will be the Consequence.
     We must send to Europe, or to the other states for what I know for a set of Legislators. My best Respects to your agreable Family, and all our Friends in Philadelphia, and believe me your Frid & sert.
    